Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This allowance is in response to the After Final telephone interview conducted on 4/6/21. 

Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ryan Loveless (reg. no. 51970) on April 8, 2021.
The claims have been amended as follows:
Replace claims 1-45 to read as of the following,
1. 	(Currently Amended) A method for coordinating an activity or task, the method comprising: 
obtaining a unique identifier for one or more messages and a system enabled and controlled list, the unique identifier correlated with an activity or task;
 sending an electronic message containing the unique identifier to at least one recipient on the system enabled and controlled list, the electronic message sent through one or more messaging modalities of communication; 

verifying that a sender of the response electronic message is on the system enabled and controlled list; [[and]] 
if the sender is verified, correlating the response data from the response electronic message with the unique identifier and sending, through the one or more messaging modalities of communication, an additional electronic message containing the response data to the at least one recipient on the system enabled and controlled list as a reply or update concerning the activity or task; [[and]]
repeating the receiving, verifying, and sending to allow the at least one recipient on the system enabled and controlled list to both receive and communicate further updates on the activity or task using only the messaging modality of communication; and
wherein at least one of the messaging modality of communications is an email or a text message.

2. 	(Cancelled) 

3. 	(Previously Presented) The method of claim 1, wherein the unique identifier is identified in the electronic message by one or more symbols preceding the unique identifier, one or more symbols following the unique identifier, or a combination of one or more symbols before and after the unique identifier. 

4. 	(Previously Presented) The method of claim 1, wherein the unique identifier is system or user generated. 



6. 	(Currently Amended) The method of claim 1, wherein 
a user on the system enabled and controlled list has at least two messaging modality addresses of different types, each of the at least two messaging modality addresses stored on the system enabled and controlled list, and 
verifying that the sender of the response electronic message is a recipient on the system enabled and controlled list includes verifying that the response electronic messages contains one of the at least two messaging modality addresses for the user on the system enabled and controlled list. 


7. 	(Previously Presented) The method of claim 6, wherein a first type of messaging modality address is an email address and a second type of messaging modality address is a text message address. 

8. 	(Currently Amended) The method of claim 1, wherein the response electronic message contains an electronic file attachment, further comprising: 
storing the electronic file attachment in [[in]] a manner to maintain association with the unique identifier. 

9. 	(Currently Amended) The method of claim 1, further comprising: sending the electronic message to the [[same]] at least one recipient using at least two different modalities of communication selected from an email, a text message, a voice message, and a video message. 



receiving response electronic message from each of the at least two recipients, respectively through a modality of communication through which the electronic message was sent, each of the response electronic messages containing the unique identifier and different updates to a status of the activity or task and reflecting additional information; and 
sending the additional electronic message to each of the at least two recipients as a reply to the response electronic messages, the additional electronic message including updates to the status of the activity or tasks and reflecting the additional information from each respective response electronic message. 

11. 	(Currently Amended) The method of claim 1, wherein the response electronic message contains at least one additional recipient that is not on the system enabled and controlled list, further comprising: 
ignoring the at least one additional recipient that is not on the system enabled and controlled list by not adding the additional recipient to the system enabled and controlled list while still sending the additional electronic message to the at least one recipient on the system enabled and controlled 

12. 	(Currently Amended) The method of claim 1, wherein 
multiple response electronic messages are received; and
in subsequent electronic messages sent to the at least one recipient on the system enabled and controlled list after such multiple response electronic messages, updates to a status of the activity or task are presented in chronological order according to a time respective response electronic messages are received. 


sending an update message to the at least one recipient based on one or more of due date, due date reminders, update frequency reminders, task assignment, or task change notifications based on an assignable schedule associated with a due date. 

14. – 26. (Cancelled)

27.	(Previously Presented). The method of claim 1, where the unique identifier is based at least partially upon a user selection.

28. 	(Currently Amended) A messaging program system comprising logic stored in a non-transitory computer readable media such that when executed is operable to: 
obtain a unique identifier for one or more messages and a system enabled and controlled list, the unique identifier correlated with an activity or task;
 send an electronic message containing the unique identifier to at least one recipient on the system enabled and controlled list, the electronic message sent through one or more messaging modalities of communication; 
receive a response electronic message through the one of the messaging modality of communications through which the electronic message was sent, the response electronic message containing the unique identifier and response data concerning the activity or task; 
verify that a sender of the response electronic message is on the system enabled and controlled list; and 
if the sender is verified, correlate the response data from the response electronic message with the unique identifier and send, through the one or more messaging modalities of communication, an additional electronic message containing the response data to the at least one recipient on the system enabled and controlled list as a reply or update concerning the activity or task; [[and]]
and
wherein at least one of the messaging modality of communications is an email or a text message. 

29. 	(Cancelled) 

30. 	(Previously Presented) The messaging program system of claim 28, wherein the unique identifier is identified in the electronic message by one or more symbols preceding the unique identifier, one or more symbols following the unique identifier, or a combination of one or more symbols before and after the unique identifier. 

31. 	(Previously Presented) The messaging program system of claim 28, wherein the unique identifier is system or user generated. 

32. 	(Previously Presented) The messaging program system of claim 28, wherein a user is granted access to the ability to receive and communicate further updates on the activity or task by adding a messaging modality address to the system enabled and controlled list. 

33. 	(Currently Amended) The messaging program system of claim 28, wherein 
a user on the system enabled and controlled list has at least two messaging modality addresses of different types, each of the at least two messaging modality addresses stored on the system enabled and controlled list, and 
system enabled and controlled list includes verifying that the response electronic messages contains one of the at least two messaging modality addresses for the user on the system enabled and controlled list. 

34. 	(Previously Presented) The messaging program system of claim 33, wherein a first type of messaging modality address is an email address and a second type of messaging modality address is a text message address. 

35. 	(Previously Presented) The messaging program system of claim 28, wherein the response electronic message contains an electronic file attachment, and the logic stored in the non-transitory computer readable media when executed: 
stores the electronic file attachment in a manner to maintain association with the unique identifier. 

36. 	(Currently Amended) The messaging program system of claim 28, wherein the logic stored in the non-transitory computer readable media when executed: 
sends the electronic message containing to the [[same]] at least one recipient using at least two different modalities of communication selected from an email, a text message, a voice message, and a video message. 

37. 	(Previously Presented) The messaging program system of claim 28, wherein the at least one recipient is at least two recipients, and the logic stored in the non-transitory computer readable media when executed: 
receives response electronic message from each of the at least two recipients, respectively through a modality of communication through which the electronic message was sent, each of the response electronic messages containing the unique identifier and different updates to a status of the activity or task and reflecting additional information; and 


38. 	(Currently Amended) The messaging program system of claim 28, wherein the response electronic message contains at least one additional recipient that is not on the system enabled and controlled list, and the logic stored in the non-transitory computer readable media when executed: 
ignores the at least one additional recipient that is not on the system enabled and controlled list by not adding the additional recipient to the system enabled and controlled list still sends the additional electronic message to the at least one recipient on the system enabled and controlled 

39. 	(Currently Amended) The messaging program system of claim 28, wherein 
multiple response electronic messages are received; and
in subsequent electronic messages sent to the at least one recipient on the system enabled and controlled list after such multiple response electronic messages, updates to a status of the activity or task are presented in chronological order according to a time respective response electronic messages are received. 

40. 	(Previously Presented) The messaging program system of claim 28, wherein the logic stored in the non-transitory computer readable media when executed: 
sends an update message to the at least one recipient based on one or more of due date, due date reminders, update frequency reminders, task assignment, or task change notifications based on an assignable schedule associated with a due date. 

41.	(Previously Presented). The messaging program system of claim 28, wherein the unique identifier is based at least partially upon a user selection.

42. -43 (Cancelled) 

44. 	(Previously Presented) The method of claim 1, wherein the unique identifier is based at least partially upon a location of the activity or task. 

45. 	(Previously Presented). The messaging program system of claim 28, wherein the unique identifier is based at least partially upon a location of the activity or task. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments presented in the telephone interview conducted on 4/6/21 were persuasive.  Specifically, Applicant argued that both the Ramanathaiah and Manroa reference disclosed the use of traditional log-in based task management systems not the claimed invention.  Applicant argued that both Ramanathaiah and Manroa required a user to logged into the task management system to either access or update the task, while applicant's invention allow users access to task management system using only modality of communication such as email or text message without a user log-in to the system.  Ramanathiah teaches a system that required a user to log-in to the task management system to view the task updates.  Manroa teaches a system of accessing task update by sending message update to user, but Manroa is silent as to whether a user required to log-in to the system.  The prior arts of record fail to teach the claimed steps of receiving, verifying and sending to both receive and communicate further updates on the activity or task using only the messaging modality of communication such as email or text message without the recipient logged into the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/PHILIP C LEE/Primary Examiner, Art Unit 2454